Case 1:19-cv-02755-JMS-MJD Document 1 Filed 07/05/19 Page 1 of 4 PageID #: 1



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION
                                         :
Abigail Garcia,
                                         :
                    Plaintiff,           :
                                           Civil Action No.: 1:19-cv-2755
                                         :
       v.
                                         :
Kinum, Inc.; and DOES 1-10, inclusive,   :
                                         :
                                           COMPLAINT AND
                                         :
                    Defendants.            DEMAND FOR JURY TRIAL
                                         :
                                         :
                                         :

        For this Complaint, the Plaintiff, Abigail Garcia, by undersigned counsel, states as

follows:

                                         JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Abigail Garcia (“Plaintiff”), is an adult individual residing in

Brownsburg, Indiana, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).




                                                  1
Case 1:19-cv-02755-JMS-MJD Document 1 Filed 07/05/19 Page 2 of 4 PageID #: 2



       5.      Defendant Kinum, Inc. (“Kinum”), is a Virginia business entity with an address of

770 Lynnhaven Parkway #160, Virginia Beach, Virginia 23452, operating as a collection agency,

and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).

       6.      Does 1-10 (the “Collectors”) are individual collectors employed by Kinum and

whose identities are currently unknown to the Plaintiff. One or more of the Collectors may be

joined as parties once their identities are disclosed through discovery.

       7.      Kinum at all times acted by and through one or more of the Collectors.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

   A. The Debt

       8.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       9.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under 15

U.S.C. § 1692a(5).

       10.     The Debt was purchased, assigned or transferred to Kinum for collection, or

Kinum was employed by the Creditor to collect the Debt.

       11.     The Defendants attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

   B. Kinum Engages in Harassment and Abusive Tactics

       12.     On March 19, 2019, Kinum called Plaintiff in an attempt to collect the Debt.

       13.     Plaintiff informed Kinum that she was not aware of the Debt and stated she

needed to look into it.




                                                 2
Case 1:19-cv-02755-JMS-MJD Document 1 Filed 07/05/19 Page 3 of 4 PageID #: 3



        14.     Kinum responded saying that there was nothing to look into, that the Creditor had

previously sent letters to Plaintiff, and demanded an immediate payment.

        15.     Plaintiff advised Kinum that she had not received any letters from the Creditor. In

response, Kinum accused Plaintiff of lying, discarding the letters and avoiding paying the Debt.

        16.     Kinum spoke with Plaintiff in a rude and condescending manner in an effort to

intimidate Plaintiff.

        17.     Kinum said to Plaintiff: “Abigail, you are 35 years old is this how you handle

your debts?”

                                             COUNT I

                  VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, ET SEQ.

        18.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

        19.     The Defendants’ conduct violated 15 U.S.C. § 1692d in that Defendants engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

        20.     The Defendants’ conduct violated 15 U.S.C. § 1692d(2) in that Defendants used

profane and abusive language when speaking with the consumer.

        21.     The Defendants’ conduct violated 15 U.S.C. § 1692e in that Defendants used

false, deceptive, or misleading representation or means in connection with the collection of a

debt.

        22.     The Defendants’ conduct violated 15 U.S.C. § 1692f in that Defendants used

unfair and unconscionable means to collect a debt.




                                                 3
Case 1:19-cv-02755-JMS-MJD Document 1 Filed 07/05/19 Page 4 of 4 PageID #: 4



       23.    The foregoing acts and omissions of the Defendants constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       24.    The Plaintiff is entitled to damages as a result of Defendants’ violations.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendants:

                  1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendants;

                  2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A)

                      against the Defendants;

                  3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

                      1692k(a)(3) against the Defendants;

                  4. Actual damages from the Defendants for all damages including emotional

                      distress suffered as a result of the intentional, reckless, and/or negligent

                      FDCPA violations; and

                  5. Such other and further relief as may be just and proper.

                      JURY TRIAL DEMANDED ON ALL COUNTS

Dated: July 5, 2019

                                              Respectfully submitted,

                                              By /s/ Amy L. Cueller

                                              Amy L. Cueller, Esq., #15052-49
                                              LEMBERG LAW, L.L.C.
                                              43 Danbury Road
                                              Wilton, CT 06897
                                              Telephone: (203) 653-2250
                                              Facsimile: (203) 653-3424
                                              E-Mail: acueller@lemberglaw.com
                                              Attorneys for Plaintiff


                                                  4
